Per Curiam.
In this cause the Chief Justice, Mr. Justice Shackleford and Mi*. Justice Carter are of opinion that the judgment appealed from should be affirmed, while Mr. Justice Taylor, Mr. Justice IIocker and Mr. Justice Cockrell are of opinion that it should be reversed. Under these circumstances, upon the authority of State ex rel. Hampton v. McClung, 47 Fla. ..... 37 South. Rep. 51, and Commercial Bank v. Towers, 48 Fla. .... 37 South. Rep. 742, an order will be entered affirming the judgment from which the writ of error was taken.